THE THIRTEENTH COURT OF APPEALS

                                   13-21-00236-CV


                   Osvaldo Benavides and Rosaura Dalel Saldana
                                       v.
                              Los Campeones, Inc.


                                   On Appeal from the
                    197th District Court of Cameron County, Texas
                       Trial Court Cause No. 2019-DCL-01999


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

April 21, 2022